 In the Matter of VERSON ALLSTEEL PRESSCOMPANYandINTERNA-TIONAL ASSOCIATION OF MACHINISTS,SIIOPWELDERS & CUTTERS OFAMERICA,LOCAL 1539,AFFILIATEDWITH A. F. of L.CaseNo. R-3689AMENDMENT TO DECISION AND DIRECTION OFELECTIONMay 03, 1942On April 25, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.'On May 8, 1942, United BrotherhoodofWelders, Cutters and Helpers of America, Local 62, filed withthe Board a petition requesting that its name be substituted for thatof International Association of Machinists, Shop Welders & Cuttersof America, Local 1539, affiliated with A. F. of L., in the captionand in the Direction of Election, and in support of its request sub-mitted documents indicating that it was the interested labor organi-zation by reason of a change of affiliation.On May 12, 1942, theBoard issued a Notice to all parties to show cause on or beforeMay 18, 1942, why the Decision and Direction of Election shouldnot be so amended. The Board, having considered the objectionsfiled by Verson Allsteel Press Company in response to said Notice,and having been advised by the Regional Director that further timewithin which to hold the election is necessary, hereby amends itsDecision and Direction of Election by striking therefrom the words"International Association of Machinists, ShopWelders & Cuttersof America, Local 1539, affiliated with A. F. of L." in the captionthereof and in the Direction of Election, and substituting thereforthe words "United Brotherhood of Welders, Cutters and Helpers ofAmerica, Local 62," and by striking from the Direction of Electionthe words "not later than thirty (30) days from the date of thisDirection" and substituting therefor the words "not later than fifty(50) days from the date of this Direction."140 N. L.R. B. 858.41 N. L. R. B., No. 47.209463892-42-vol.41--14